                          IN THE uNITED STATES DISTRICT COURT
                     FOR THE EASTERN DISTRICT OF NORTH CAROLINA
                                         WESTERN DIVISION
                                           s: 16-'CV-925-D
LETITISHA FOSTER,                               )
                                                )
                        Plaintiff,              )
                                                )
                V.                              )
                                                )               ORDER
NANCY A. BERRYHILL,                             )
Acting_Commissioner-of                          )
Social Security,                                )
                                                )
                       Defendant.               )


        This action being .submitted tq the Court for an Order upon Plaintiff's showing that tlJ.e

Commissioner of Social Security should pay the sum of $4;095.,?0. for attorney fees, representing Jess

than 25% ofPiaintitrs accrued back benefits, to. be paid from Plaintiffs back benefits. purst~ant to §

406(b) of the Socinl;Security Act. Upon receipt of the §. 406(b) fee,-Phiintiff Will
                                                                                 .
                                                                                     be reimbrirsed. the

EAJA feesof$2,950:00 by counsel.

        It is therefore ORDERED that the Commissioner of Social Security .pay to Plaintiff's

counsel, the sum. of$4,09550 from Plaintiff-s back benefits
                                                    .
                                                            and upon the payment ofsuch
                                                                                  -     sum

this case is dismissed with prejudice.

        SO ORDERED. This _jJ.day of Apri12019.




                                         JAMEs c. DEVER III
                                         United States District Judge
